Citation Nr: 1041081	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for chronic left ear 
otitis media, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 

INTRODUCTION

The Veteran had active military service from September 1958 to 
September 1960 and from October 1961 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In connection with this appeal, the Veteran provided testimony at 
a formal hearing at the RO in December 2007.  A transcript of 
that hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  In an unappealed October 2005 rating decision, the RO denied 
reopening of a claim of entitlement to service connection for 
chronic left ear otitis media based on a finding that new and 
material evidence had not been presented.

2.  The evidence associated with the claims file subsequent to 
the October 2005 rating decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence already of record, 
and raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for chronic left ear otitis 
media.

3.  Left otitis media was not found on examination for entrance 
onto active duty.

4.  Chronic left otitis media was present during active service; 
the evidence fails to clearly and unmistakably demonstrate that 
the chronic left ear otitis media did not undergo a permanent 
increase in severity as a result of the Veteran's active service. 



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for chronic left ear otitis 
media.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  Chronic left ear otitis media was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
service connection claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
substantiate the Veteran's entitlement to service connection for 
chronic left ear otitis media.  Therefore, no further development 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010) or 38 C.F.R. § 3.159 (2010). 

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed before acceptance and enrollment and 
was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304 (b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to service 
connection for left ear problems in February 1987.  The Veteran 
was denied entitlement to service connection in for left ear 
problems in a July 1987 rating decision based on a finding that 
the Veteran's ear problems existed prior to active service and 
were not aggravated beyond the natural progression during active 
service.  The Veteran did not appeal this decision.  The Veteran 
was again denied entitlement to service connection in July 1988 
rating decision.  The Veteran appealed this decision and in a 
final April 1989 decision the Board denied entitlement to service 
connection for chronic left ear otitis media based on a finding 
that the disability existed prior to the Veteran's active service 
and the evidence failed to show that there was a basic increase 
in pathology during active service.  In July 1990, March 2001, 
and most recently October 2005, the RO declined to reopen the 
claim of entitlement to service connection for chronic left ear 
otitis media.  The Veteran did not appeal these decisions.

The evidence of record at the time of the October 2005 rating 
decision included the following:  the Veteran's service treatment 
records (STRs) showing chronic treatment for left ear problems 
during active service; private treatment records from July 1956 
to January 1978 showing that the Veteran had a chronic left ear 
problem; a June 1987 VA examination report showing that the 
Veteran was diagnosed with chronic left ear otitis media; a March 
1987 private treatment record, which details the Veteran's 
chronic left ear problem; several lay statements from the 
Veteran's co-workers noting that the Veteran often had ear 
problems; and a July 2000 letter from Dr. S.A., in which it was 
reported that the Veteran had chronic otitis media with 
perforation in the left ear and that irrigation of the left ear 
during active service was ill-advised and certainly could have 
caused aggravation of the Veteran's previous problem.

The evidence that has been received since the October 2005 rating 
decision includes the following:  an October 2005 private 
treatment record confirming that the Veteran still had chronic 
left ear otitis media; an undated letter from one the Veteran's 
private physicians, Dr. D.W., in which Dr. D.W. opines that ear 
irrigation in the setting of tympanic membrane perforation is 
contraindicated and would likely lead to or aggravate an ear 
infection; a June 2006 VA examination report in which it is 
reported that flushing the ear with water can often lead to 
exacerbation of chronic otitis media, but that the cycle was 
usually short lasting; and the transcript of the Veteran's 
testimony at his December 2007 formal RO hearing.  

The Board finds that the medical evidence indicating that 
irrigation of the ear with water could aggravate chronic otitis 
media is new and material.  In this regard the Board notes that 
the evidence is not cumulative or redundant of the evidence 
previously of record.  Moreover, it is sufficient to raise a 
reasonable possibility of substantiating the claim.  Accordingly, 
reopening of the claim for entitlement to service connection for 
chronic left ear otitis media is in order.

Service Connection for Chronic Left Ear Otitis Media

As noted above, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed before acceptance and enrollment and 
was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R.       § 3.304 (b).  

The Board notes that of record is a July 1956 treatment record in 
which it is reported that the Veteran had chronic left ear 
problems and was seen for routine ear checks prior to his active 
service.  Additionally, a review of the Veteran's service 
treatment records (STRs) shows that the Veteran was first seen in 
service for ear problems in March 1959.  At that time, the 
Veteran reported that he had ruptured his left tympanic membrane 
as a child and had experienced decreased hearing acuity in that 
ear since that time.  

The Board finds the evidence of record clearly and unmistakably 
shows that the Veteran had a chronic left ear problem prior to 
his entrance into active service.  The determinative issue now 
becomes whether that disability was aggravated by the Veteran's 
active service.

The Board notes that the Veteran has reported that his left ear 
problems became worse after he received treatment during active 
service.  The Veteran is competent to state that his symptoms 
have gotten worse and when they got worse.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, 
the Board has found the Veteran to be credible.

A further review of the Veteran's STRs shows that in March 1959, 
the Veteran was diagnosed with chronic otitis media, non-
suppurative with perforation.  For treatment, the Veteran's left 
ear was irrigated with water.  The Veteran was seen several more 
times, spanning the length of his active service, for ear 
problems.  He was treated in a variety of ways, including 
irrigation of his ear with water.  

Post-service medical evidence of record shows that the Veteran 
has continued to seek treatment for left ear problems since his 
separation from active service.  Of record is a July 2000 letter 
from one of the Veteran's private physicians, Dr. S.A.  In the 
letter, Dr. S.A. stated that the Veteran had reported a long 
history of left ear problems including a ruptured tympanic 
membrane and irrigation of the left ear with water while in 
active service.  Dr. S.A. reported that the Veteran's diagnosis 
was chronic left ear otitis media with perforation.  Dr. S.A. 
also opined that in a patient with chronic otitis media with 
perforation, irrigation of the ear with water is contraindicated 
and such irrigations during the Veteran's active service were 
ill-advised and certainly could have aggravated his previous 
problem.  

Also of record is an undated letter from Dr. D.W.  Dr. D.W. is a 
diplomat of the American Board of Otolaryngology and in his 
letter he reported that he had been providing specialty care to 
the Veteran for his left ear tympanic membrane perforation since 
approximately June 2005.  Dr. D.W. opined that ear irrigation in 
the setting of tympanic membrane perforation is contraindicated 
and would likely lead to or aggravate an ear infection.  

In June 2006, the Veteran was afforded a VA examination.  At that 
time, the examiner confirmed the diagnosis of chronic left ear 
otitis media.  The examiner noted that flushing the ear with 
water can lead to exacerbation of chronic otitis media, but that 
the cycle is usually short lasting.  The examiner opined that it 
was unlikely that the persistently chronic otitis media on the 
left was caused by the flushing of the ear.  Again, the examiner 
noted that the symptoms of dizziness, drainage, and ear pain are 
very typical after flushing, but that the effects were usually 
short lasting.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed by 
the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the 
findings of a physician are medical conclusions that the Board 
cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 
(1991); the Board is free to assess medical evidence and is not 
obligated to accept a physician's opinion.  Wilson v. Derwinski, 
2 Vet. App. 614 (1992).

The Board finds the opinion provided by the Veteran's private 
physician to be more probative than that provided by the VA 
examiner.  In this regard, the Board notes that the Veteran has 
reported that he experienced an increase in severity of his left 
ear problems since his treatment in active service.  The VA 
examiner noted that symptoms reported by the Veteran were 
typical, but that they were short lasting.  This statement does 
not account for the Veteran's complaints of continued increased 
severity since his active service.  Additionally, the VA examiner 
opined that it was unlikely that the Veteran's chronic otitis 
media was caused by the irrigation of the Veteran's ears in 
service.  This, however, fails to address whether the irrigation 
in service could have chronically worsened the Veteran's chronic 
otitis media.  

However, the Board finds that as there are private medical 
opinions of record clearly stating that ear irrigation in the 
presence of a perforated tympanic membrane would in fact 
aggravate the Veteran's chronic left ear problems, the fact that 
the VA examiner gave a negative opinion is irrelevant.  In this 
regard, the Board notes that there must be clear and unmistakable 
(obvious or manifest) evidence demonstrating that the Veteran's 
left ear otitis media was not aggravated by the treatment in 
active service.  This simply cannot be shown given the private 
medical opinions of record.

Accordingly, entitlement to service connection for chronic left 
otitis media is warranted.


ORDER

The Board having determined that new and material evidence has 
been presented, reopening of the claim of entitlement to service 
connection for chronic left ear otitis media is granted.

Entitlement to service connection for chronic left ear otitis 
media is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


